                         Case 4:19-cv-04205-JST Document 21 Filed 10/30/19 Page 1 of 3
        USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below
  .icr»      * ,oTXusr.ce
  U.S. Department           3:19-cv-04205-JST Document 9-3 FiledRECEIPT
                                                    PROCESS         08/23/19 Page  AND1RETURN
                                                                                            of 1
  United States Marshals Service                       "Imtriicliom for Service ofProcess hv (IS. Marshal"

   PLAINTIFF                                                                                                           COURT CASE NUMBER
   Chad Kester                                                                                                        19-CV-4205 JST
   DEFENDANT                                                                                                           TYPE OF PROCESS

   Ralph Diaz, et al.                                                                                                 ***See below***

                        NAME OF INDIVIDUAL,COMPANY,CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

       SERVE S Acting SVSP Warden Tammy Foss
                 (: \ ADDRESS (Sireel or RFD, Apartment No.. City, Slate and ZIP Code)

                        Salinas Valley State Prison, 31625 Highway 101, Soledad CA 93960
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                                  Number of process to be
                                                                                                                  served with this Form 285        3

                 '~^ad Kester, BA1121                                                                             Number of parties to be
                   Salinas Valley State Prison                                                                    served in this case              3
                   P.O. Box 1050, A-3-I21
                   Soledad, CA 93960                                                                              Check for service
                 L_                                                                                               on U.S.A.


       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE(IncludS.                                          s andAlternate Addresses.
       All Telephone Numbers, and Estimated Times Availablefor Service):                                                         4"', >
Fold                                                                                                                                         •



        ***Summons and Complaint, docket number 7***                                                    ^rP(




   Signature of Atto.            ri§iBaloj'r6!piw^ng service on behalf of:              jg PLAINTIFF           TELEPHONE                            DATE


                                                                                        □ DEFENDANT            510-637-1873
                                                                                                                                            %          8/23/19

        SPACE                     FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total   Total Process   District of      District to       Signature of Authorized USMS Deputy or Clerk                    Date
   number of process indicated.                          Origin           Serve
   (Sign only for USM 285 if more              o
   than one USM 285 is submitted)                        No   l(          No.   i
   I hereby certify and return that I CD have personally served, CD have legal evidence of service, CD have executed as shown in "Remarks", the process described
   on the individual , company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

   □ I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (ifnot shown above)                                                               □ A person of suitable age and discretion
                                                                                                                              then residing in defendant's usual place
                                                                                                                              of abode

   Address (complete only different than shown above)                                                                    Date                      Time
                                                                                                                                                                      n am
                                                                                                                                                                      n pm
                                                                                                                         Signature of U.S. Marshal or Deputy


   Service Fee          Total Mileage Charges Forwarding Fee           Total Charges        Advance Deposits     Amount owed to U.S. Marshal* or
                        including endeavors)                                                                     (Amount of Refund*)


                                                                                                                                           so.oo
   REMARKS:




   PRINT 5 COPIES:         1. CLERK OF THE COURT                                                                                          PRIOR EDITIONS MAY BE USED
                           2. USMS RECORD
                           3. NOTICE OF SERVICE
                          4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,                                                                 Form USM-285
                             if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                  Rev, 12/15/80
                           5. ACKNOWLEDGMENT OF RECEIPT                                                                                                          Automated 01/00
Case 4:19-cv-04205-JST Document 21 Filed 10/30/19 Page 2 of 3
Case 4:19-cv-04205-JST Document 21 Filed 10/30/19 Page 3 of 3
